Management’s Discussion & Analysis of Financial Condition & Results of Operations The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements and the notes relating thereto included herein. When necessary, reclassifications have been made to prior period’s data for purposes of comparability with current period presentation without impacting earnings. Overview Unity Bancorp, Inc. (the “Parent Company”) is a bank holding company incorporated in New Jersey and registered under the Bank Holding Company Act of 1956, as amended. Its wholly-owned subsidiary, Unity Bank (the “Bank,” or when consolidated with the Parent Company, the “Company”) is chartered by the New Jersey Department of Banking and Insurance. The Bank provides a full range of commercial and retail banking services through the Internet and its sixteen branch offices located in Hunterdon, Middlesex, Somerset, Union and Warren counties in New Jersey and Northampton County in Pennsylvania. These services include the acceptance of demand, savings and time deposits and the extension of consumer, real estate, Small Business Administration (“SBA”) and other commercial credits. Results of Operations Net Income available to common share holders for the year ended December 31, 2010 was $720 thousand compared to a loss of $2.6 million in 2009.The increase was attributable to an increase in net interest income, an increase in noninterest income and continued expense management.During 2010, we have seen signs of economic recovery albeit at a moderate pace.However there continues to be stress on the financial industry in terms of asset quality and loan demand.Credit quality continues to remain a primary focus as delinquencies are inflated throughout the industry.Due to this, in 2010 the Company intentionally decreased the size of the balance sheet and loan portfolio tfocus on improving credit quality and capital management. Despite these economic conditions and the impact that the recession has had on our borrowers, we are pleased to report improvements in our financial performance as noted below. · Continued growth in net interest income, · The net interest margin expanded 45 basis points to 3.67 percent, · Noninterest income, excluding the effect of OTTI charges and security gains, increased 27.9 percent due to record gains on mortgage loan sales, · Nonperforming assets declined $3 million to $24 million from $27 million at year-end 2009, · The mix of our deposits improved, and · The Company remained well capitalized. Items which materially impacted earnings for the year included: · A $7.3 million provision for loan losses due to the increased level of charge offsand the inherent credit risk within the loan portfolio, and · A $1.1 million increase in expenses on other real estate owned (“OREO”) The Company’s performance ratios are listed below: Net income (loss) per common share - Basic (1) $ $ ) Net income (loss) per common share - Diluted (1) $ $ ) Return (loss) on average assets % )% Return (loss) on average equity (2) % )% Efficiency ratio % % 1) Defined as net income adjusted for dividends accrued and accretion of discount on perpetual preferred stock divided by weighted average shares outstanding. 2) Defined as net income adjusted for dividends accrued and accretion of discount on perpetual preferred stock divided by average shareholders’ equity (excluding preferred stock). Net Interest Income The primary source of income for the Company is net interest income, the difference between the interest earned on earning assets such as investments and loans, and the interest paid on deposits and borrowings.Factors that impact the Company’s net interest income include the interest rate environment, the volume and mix of interest-earning assets and interest-bearing liabilities, and the competitive nature of the Company’s marketplace. In 2008 the Federal Open Market Committee lowered interest rates 400 basis points in an attempt to stimulate economic activity.By year-end 2008, the Fed Funds target rate had fallen to 0.25 percent and the Prime rate to 3.25 percent.Interest rates continue to remain stable at this low level.Consequently, the Company realized lower yields on earning assets and lower funding costs. During 2010, tax-equivalent interest income decreased $5.4 million or 10.9 percent to $44.1 million.This decrease was driven by the lower average yield on earning assets and a decrease in the average volume of earning assets: · Of the $5.4 million decrease in interest income on a tax-equivalent basis, $2.5 million was attributed to reduced yields on interest-earning assets, and $2.9 million was due to the decrease in average interest-earning assets. · The average volume of interest-earning assets decreased $45.9 million to $821.0 million in 2010 compared to $866.9 million in 2009. This was due primarily to a $25.3 million decrease in average investment securities and a $28.3 million decrease in average loans, partially offset by an $8.2 million increase in federal funds sold and interest-bearing deposits. 19 Annual Report Page Number 6 · The yield on interest-earning assets decreased 33 basis points to 5.38 percent in 2010 due to the continued re-pricing in an overall lower interest rate environment.Yields on most earning assets, particularly those with variable rates, fell due to these lower market rates.There was a slight increase in the yield on residential mortgage loans. Total interest expense was $14.0 million in 2010, a decrease of $7.5 million or 35.0 percent compared to 2009.This decrease was driven by the lower overall interest rate environment combined with the shift in deposit mix away from higher priced products and a decrease in the average volume of interest-bearing liabilities: · Of the $7.5 million decrease in interest expense in 2010, $4.3 million was attributed to a decrease in the rates paid on interest-bearing liabilities, and $3.3 million was due to the decrease in the volume of average interest-bearing liabilities. · Interest-bearing liabilities averaged $707.8 million in 2010, a decrease of $49.6 million, or 6.5 percent, compared to 2009.The decrease in interest-bearing liabilities was a result of decreases in average time deposits and borrowed funds, partially offset by increases in all other deposit categories. · The average cost of interest-bearing liabilities decreased 87 basis points to 1.97 percent, primarily due to the repricing of deposits in a lower interest rate environment.This was partially offset by an increase in the cost of borrowings due to the use of low cost overnight lines of credit and a low rate repurchase agreement in 2009 and not in 2010.The cost of interest-bearing deposits decreased 105 basis. · The lower cost of funding was also attributed to a shift in the mix of deposits from higher cost time deposits to lower cost savings deposits and demand deposits. Tax-equivalent net interest income amounted to $30.1 million in 2010, an increase of $2.1 million, or 7.7 percent, compared to 2009. Net interest margin increased 45 basis points to 3.67 percent for 2010, compared to 3.22 percent in 2009.The net interest spread was 3.41 percent, a 54 basis point increase from 2.87 percent in 2009. The table on pages 8 and 9 reflects the components of net interest income, setting forth for the periods presented herein: (1) average assets, liabilities and shareholders’ equity, (2) interest income earned on interest-earning assets and interest expense paid on interest-bearing liabilities, (3) average yields earned on interest-earning assets and average rates paid on interest-bearing liabilities, (4) net interest spread (which is the average yield on interest-earning assets less the average rate on interest-bearing liabilities), and (5) net interest income/margin on average earning assets. Rates/Yields are computed on a fully tax-equivalent basis, assuming a federal income tax rate of 34 percent. 20 Annual Report Page Number 7 Consolidated Average Balance Sheets (Dollar amounts in thousands - interest amounts and interest rates/yields on a fully tax-equivalent basis.) For the years ended December 31, Average Rate/ Average Rate/ Balance Interest Yield Balance Interest Yield ASSETS Interest-earning assets: Federal funds sold and interest-bearing deposits $ $
